FOURTH DIVISION
                             DILLARD, C. J.,
                     ELLINGTON, P. J., and MERCIER, J.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules


                                                                   August 28, 2017




In the Court of Appeals of Georgia
 A15A2275. ELLIOT v. RESURGENS, P.C., d/b/a RESURGENS
     ORTHOPEDICS, et al.

      DILLARD, Chief Judge.

      In Resurgens, P.C. v. Elliott, __ Ga. __ (800 SE2d 580) (2017), the Supreme

Court of Georgia reversed our previous decision in Elliott v. Resurgens, P.C., 336 Ga.

App. 217 (782 SE2d 867) (2016), in which we reversed a jury verdict in favor of

Resurgens, P.C., d/b/a Resurgens Orthopedics and Tapan K. Daftari, M.D., in Sean

Elliot’s medical-malpractice action against them. Specifically, the Supreme Court of

Georgia disagreed with our conclusion that the trial court’s exclusion of certain

witness testimony required reversal of the jury’s verdict and held that the judgment

below should be affirmed. Accordingly, we adopt judgment of the Supreme Court of

Georgia as our own, and affirm the trial court’s judgment.

      Judgment affirmed. Ellington, P. J., and Mercier, J., concur.